Citation Nr: 1801986	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  10-41 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Lawrence Scott Kibler, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to June 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.

The Board previously remanded this matter in February 2014 and March 2016.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's neck disability is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have been met.  38 U.S.C. §§ 1101, 1110, 1113, 1117, 1118, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




Merits of the Claim

The Veteran contends that he has a currently diagnosed neck disability that is etiologically related to service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.     § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service treatment records (STRs) from January 1975 reveal that the Veteran complained of lower back pain.  He was treated with a cold pad and heating pad.  Another note, from May 1975, states that the Veteran "injured back 6 years ago playing football."  Another STR, from March 1976, notes back pain.  However, the STRs did not specifically address treatment for neck pain.

A September 1998 VA treatment record notes that cervical spine X-rays revealed spondylosis of the C5-C6 and C6-C7 vertebrae.

A February 2001 VA audiology consultation record notes the Veteran's history of cervical spine fracture.  

A November 2001 VA treatment record notes neck pain with numbness in the right arm.  Cervical spine X-rays showed narrowing at the C5-C7 vertebrae, narrowed foramina at C6-C7, and bony spur formations.  An MRI showed old compression fractures at C5-C6, degenerative disc disease (DDD), and narrowed foramina.

A November 2002 VA psychiatric admission record notes the Veteran's history of neck pain.

In an August 2008 VA physical therapy consultation, the Veteran stated he experienced chronic neck pain.  The pain had been aggravated when he was arrested and handcuffed a few months prior.  The Veteran stated that repetitive neck movements increase the pain.  The clinician noted that the Veteran had decreased cervical lordosis and muscle spasms.

Various VA treatment notes from December 2008 indicate the Veteran was treated on several occasions for neck pain.

The Veteran underwent a VA examination in March 2009 during which the examiner noted the Veteran to have had two complaints of back pain with normal physical examinations while in service.  The Veteran indicated his first trouble with his back came from playing sports in the military.  The examiner noted that the Veteran had tenderness of the cervical spine.  The examiner concluded that the Veteran's back condition was probably related to a March 1998 assault, during which the Veteran suffered fractured spine and ribs, a right shoulder condition, a concussion, brain hemorrhage, and multiple lumbar vertebral transverse process fractures.  However, the examiner did not specifically opine as to the Veteran's neck condition, or differentiate the Veteran's neck and back symptoms.

In an October 2009 letter, Dr. Frederick, the Veteran's treating VA physician, stated that he had been treating the Veteran for nearly two years, and that the Veteran had experienced neck pain during the entirety of the treatment.  After reviewing the Veteran's STRs and VA medical records, Dr. Frederick opined that the Veteran's orthopedic ailments, to include neck pain, were "more likely than not related to the trauma experienced in his military service.

An October 2009 private treatment record diagnosed the Veteran with cervical neuritis/brachial radiculitis; cervical segmental dysfunction; and chronic disc degeneration.  The Veteran's pain was noted to have stemmed from sports injuries incurred during military service, though no specific rationale was offered.

In a July 2010 VA mental health treatment note, the Veteran stated that he experienced neck and back injuries playing sports during service, and that after sustaining these injuries, he was found unfit for service and awarded an honorable discharge.  In a category marked "birth defects," the physician noted "recent finding of 2 fused discs in neck."  

In January 2011, Dr. Frederick wrote another letter on the Veteran's behalf.  He indicated that the Veteran was sound upon entering service, but injured his back and neck while playing football and basketball in the military.  Dr. Frederick stated that upon review of the Veteran's service and VA medical records, the Veteran's neck pain has worsened.

A February 2011 VA treatment record describes the Veteran's lower neck pain as secondary to multilevel DDD and radiculpathic pains.  The pain was described as constant and spasm-like, and worsened with exertion.

In November 2011, Dr. Frederick submitted another letter on the Veteran's behalf.  He noted the Veteran suffered from chronic neck pain, and that MRI revealed mild canal stenosis at C3-C4 and C4-C5 with mild to moderate canal stenosis at C6-C7, as well as moderate left-sided foraminal narrowing at C3-C4 with moderate bilateral foraminal narrowing at C6-C7.  Dr. Frederick opined that the Veteran's orthopedic ailments specifically relate to the injuries sustained while playing football in the military.  He noted that the Veteran was evaluated for back pain in 1976 and was discharged due to decompensating back strength, as the Veteran was unable to perform his job as a telephone linesman.

A February 2012 VA physical therapy consultation record notes that the Veteran experienced shooting pain in the neck as well as in the back and down the legs.  The Veteran reported anterior neck soreness.  The pain was described as an 8 or 9 out of 10.  The Veteran was assessed with mild canal stenosis at C3-C4 and C4-C5, and mild to moderate canal stenosis at C6-C7, as well as moderate left-sided foraminal narrowing at C3-C4 with moderate bilateral foraminal narrowing at C6-C7.  The Veteran also had decreased range of motion upon testing. 

The Veteran underwent a private spinal examination in July 2012 in which the examiner stated the Veteran had experienced back and neck pain for 35 years.  The pain was described as "dull aching, sharp stabbing, and numbness," and located in the midline of the neck, and left and right lateral neck.  The pain radiated to the low back and lower extremities.  Examination revealed moderate tenderness of the neck, moderately decreased range of motion, and muscle spasm.  The Veteran was assessed with spinal stenosis in the cervical region, and cervical neuritis or radiculitis not otherwise specified (NOS).

A November 2012 VA physical therapy record notes the Veteran's chronic pain located in the posterior neck, which the Veteran described as "aching."  The pain was noted to be exacerbated by sitting, walking, standing, and physical activity.  Upon examination, there was pain to palpation and pain with neck flexion.

A July 2013 VA treatment record notes worsening pain and decreased range of motion after the Veteran was involved in a motor vehicle accident about a week prior.  He was diagnosed with cervical pain and whiplash.

In February 2016, Dr. Frederick wrote another letter in which he noted the Veteran's diagnosis of cervicalgia with spondylosis, foraminal narrowing, and stenosis.  He opined that the Veteran's condition was the result of or aggravated by military service.  He opined that the Veteran's assertions of an in-service back injury while playing football are supported by the Veteran's STRs.  Dr. Frederick concluded that it was more likely than not the Veteran's condition was caused by, the result of, or aggravated by his military service.

The Veteran underwent a VA examination in July 2017 during which he was diagnosed with diffuse DDD and moderate canal stenosis of the cervical spine.  The Veteran stated he began having pain after falling off a telephone pole around 1974.  He stated that he has had multiple cortisone injections for pain relief.  The examiner noted an MRI of the cervical spine from August 2013 that revealed moderate canal stenosis at C6-C7 and mild spinal canal stenosis at C6-C7 and C7-T1, as well as moderate left foraminal stenosis at C3-C4 and C4-C5, and moderate left greater than right foraminal stenosis at C6-C7 and C7-T1.  The functional impact of the Veteran's condition was moderate pain when moving his head and moderate pain while driving.  The examiner concluded that the Veteran's neck condition was less likely than not related to service, offering the rationale that the Veteran's service treatment records did not have a single documentation for any neck problems during service.

Based on the evidence of record, the Veteran currently holds several diagnoses relating to his neck condition, including diffuse DDD of the cervical spine; canal stenosis of the cervical spine; cervicalgia with spondylosis; foraminal narrowing; chronic cervical pain; cervical neuritis; and cervical radiculitis.  As such, the Veteran clearly has met the requirement of a current diagnosis.

Further, the Board finds the letters from Dr. Frederick to be competent and credible medical opinions.  The letters indicate that Dr. Frederick reviewed the Veteran's medical history and that he is well aware of the Veteran's symptomatology, as he has treated the Veteran himself for many years.  Dr. Frederick acknowledged the in-service sports injuries to the Veteran's cervical spine and back and opined that his current neck symptomatology is etiologically related to those in-service injuries.  The Board finds Dr. Frederick's opinion highly probative, and as such, finds service connection in this matter to be warranted.

Although the July 2017 VA examiner concluded that the Veteran's canal stenosis was less likely than not related to service, the offered rationale was that "review of his [STRs] did not have a single documentation for any neck problems during service."  The Board finds this rationale inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  The Veteran's neck condition is manifested by symptoms that the Veteran is competent to report.  Specifically, the Veteran has alleged that he injured his neck playing sports while on active duty, and that he still experiences the symptoms from the injury.  The Veteran's reports provide competent and credible evidence of a neck condition during active military duty and continuing since service.  Thus, the July 2017 examiner's opinion is less probative, as it fails to consider the Veteran's competent lay statements. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  Accordingly, the most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds Dr. Frederick's opinions the most probative medical evidence of record, as they took into account the Veteran's medical history and lay assertions.  See Owens, 7 Vet. App. at 433.  

In light of the above, the Board finds the evidence is at least in equipoise.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a neck disability is warranted.  38 U.S.C. § 5107; 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Service connection for a neck disability is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


